Citation Nr: 1123345	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE


Entitlement to service connection for common variable immune deficiency (CVID).  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision rendered by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted prior to issuing a decision in this matter.  

The Veteran alleges that he had a permanent lung condition during service that was exacerbated by lack of proper diagnosis and timely treatment.  (See July 2009 Notice of Disagreement.)  He states that the lung condition, as well as episodes of chronic allergic rhinitis experienced during service, were misdiagnosed and instead represented CVID.  (See VA Form 9 received in June 2010.)  He has submitted private medical records showing current treatment for CVID.  

Here, the Veteran underwent VA examinations in July 2008.  The examiner provided an opinion concerning whether the Veteran had permanent residuals of pneumonia or sinus problems.  He did not, however, address the question essential to resolution of the claim; namely, whether the Veteran had CVID during service or whether a current disability manifested by CVID is otherwise related to such service.  

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to medical examinations, the Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, because the VA examinations did not address the most likely etiology of CVID, the matter must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to either of the VA examiner who conducted the July 2008 examinations (or if the examiner is unavailable to another examiner with familiarity in immune deficiency disorders).  The examiner must review the Veteran's claims file and offer an opinion as to the following:  

a)  Were the common infections (e.g. upper respiratory infections, rhinitis, and pneumonia) treated in service initial manifestations of CVID?  

b)  Do the blood test results taken during service show evidence of CVID?  

c)  Is it at least as likely as not (i.e. a 50 percent probability or better) that any current CVID disability is otherwise related to the Veteran's active service?  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

3.  After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claim of service connection for CVID.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative, if any, a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


